DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Status of Claims
Applicant’s cancellation of claims 2-5 and 14 in the reply filed on 06/08/2021 is acknowledged.
Applicant’s amendment of claim 1 in the reply filed on 11/03/2021 is acknowledged.
Claims 1 and 6-13 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1 and 6-13 stand allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Erbetta et al., US 2011/taken with Wu et al., “Structure and photoluminescence study of silicon based two-dimensional Si2Te 3 nanostructures”, 2017, Journal of Applied Physics, Vol 122 075701, pp 1-8, discloses all limitations of claim 1 except 2Te3) nanowire comprises a nanowire manufactured by chemical vapor deposition on a substrate with one or more catalysts on the substrate, said one or more catalysts comprising Au nanoclusters.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893